Appeal from so much of an interlocutory decree of divorce as fails to award permanent alimony. Judgment modified on the facts and in the exercise of discretion by inserting a provision directing defendant, from and after the first day of February, 1944, to pay to plaintiff the sum of six dollars per week, as permanent alimony for her support and maintenance. As thus modified, the judgment is unanimously affirmed, with costs to appellant. Findings of fact are affirmed. Conclusion of law No. 3 is reversed and a new conclusion will be made providing for the payment to plaintiff by defendant of the sum of six dollars per week as permanent alimony. Settle order on notice within five days from the daté of this decision. Present — Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ.